          Case 7:20-cv-01959-KMK Document 176 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK
-----------------------------------------------------X
Allstate Insurance Company,


                                   Plaintiff,                      20 CV 1959 (KMK)


        -v-                                                        CALENDAR NOTICE
James A. Spina II, D.C. , et al. ,
                                   Defendants.
-----------------------------------------------------X
KENNETH M . KARAS, District Judge:


        Please take notice that the above captioned action has been scheduled for
oral argument on Plaintiffs Morion for Preliminary Injunction and Motion for Attachment
before the Honorable Kenneth M. Karas, United States District Judge, on Monday, October 5,
2020 at 10:00 a.m.


NOTICE OF TELECONFERENCE INFORMATION: For the week of October 5, 2020, the
Court will hold all civil conferences, hearings, and/or oral arguments by telephone. Counsel shall
call the following number at the designated time : Meeting Dial-In Number (USA toll-free):
(888) 363-4749 Access Code: 7702195 Please enter the conference as a guest by pressing the
pound sign(#). Given that much of the Court is operating remotely and has limited mail
capability, counsel involved in any prose cases shall mail a copy ofthis Notice to or otherwise
inform thepro se party of the above teleconference information. Counsel in any pro se inmate
cases shall ensure that the prose party is on the line before calling the above-referenced number.
Any requests for adjournments should be filed as soon as possible and clearly explain why the
conference should be adjourned.

Dated: September 29, 2020
       White Plains, New York




                                                                      \
                                                     Kenneth M. Karas, U .S.D.J
